                                              Case 5:20-cv-02072-EJD Document 19 Filed 06/14/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8         SAMUEL LOVE,                                    Case No. 5:20-cv-02072-EJD
                                                          Plaintiff,                         ORDER VACATING JUNE 17, 2021
                                   9
                                                                                             STATUS CONFERENCE; ORDER TO
                                                   v.                                        SHOW CAUSE WHY ACTION
                                  10
                                                                                             SHOULD NOT BE DISMISSED
                                  11         DONG NGUYEN, et al.,
                                                          Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14             Plaintiff Samuel Love filed the present action on March 25, 2020. Dkt. No. 1. Defendants

                                  15   Dong Nguyen and Ngoc Dung Huynh filed an answer on June 3, 2020. Dkt. No. 11. Plaintiff

                                  16   filed the summons return on June 10, 2020. Dkt. No. 12. Plaintiff has taken no further action in

                                  17   the case since.

                                  18             The Court possesses the inherent power to dismiss an action sua sponte “to achieve the

                                  19   orderly and expeditious disposition of cases.” Link v. Wabash R.R. Co., 370 U.S. 626, 629–33

                                  20   (1962). Plaintiff is directed to file a written response to this order by June 21, 2021, and to appear

                                  21   before the Court on July 1, 2021, at 10:00 a.m. and show cause why this action should not be

                                  22   dismissed with prejudice for failure to prosecute pursuant to Federal Rule of Civil Procedure

                                  23   41(b). If Plaintiff fails to file a written response by June 21, 2021, the Court will dismiss the

                                  24   action with prejudice pursuant to Federal Rule of Civil Procedure 41(b).

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   Case No.: 5:20-cv-02072-EJD
                                       ORDER TO SHOW CAUSE WHY ACTION SHOULD NOT BE DISMISSED
                                                                        1
                                          Case 5:20-cv-02072-EJD Document 19 Filed 06/14/21 Page 2 of 2




                                   1          The status conference scheduled for June 17, 2021 is hereby VACATED.

                                   2          IT IS SO ORDERED.

                                   3   Dated: June 14, 2021

                                   4

                                   5
                                                                                              EDWARD J. DAVILA
                                   6                                                          United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 5:20-cv-02072-EJD
                                       ORDER TO SHOW CAUSE WHY ACTION SHOULD NOT BE DISMISSED
                                                                        2
